J-S33014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEHEM M. WOLDEZGHI                         :
                                               :
                       Appellant               :   No. 1067 EDA 2022


      Appeal from the Judgment of Sentence Entered December 14, 2021,
             in the Court of Common Pleas of Montgomery County,
             Criminal Division at No(s): CP-46-CR-0003981-2020.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED DECEMBER 7, 2022

        Lehem M. Woldezghi appeals from the judgment of sentence imposed

after the trial court convicted him of driving under the influence unsafe

driving—controlled substance “DUI”.1 Upon review, we affirm.

        The trial court detailed the facts as follows:

        On June 24, 2020, at approximately 10:30 p.m., Officer Gerald
        Hunt ("Ofc. Hunt'') and Detective Michael Cantrell ("Det. Cantrell")
        of the Lower Gwynedd Township Police Department responded to
        a call of a vehicle crash on Plymouth Road near Route 202 in Lower
        Gwynedd Township. At the time of trial, Ofc. Hunt had been
        employed as a police officer with Lower Gwynedd Township for
        about 14 years. Prior to that, Ofc. Hunt had served as a police
        officer in the City of Philadelphia for about three (3) years. Det.
        Cantrell had been employed as a police officer with Lower
        Gwynedd Township for nearly seven (7) years.

        Det. Cantrell arrived on the scene prior to Ofc. Hunt and observed
        a white Toyota Avalon with heavy front-end damage facing
____________________________________________


1   75 Pa.C.S.A. § 3802(d)(2).
J-S33014-22


     northbound and resting against a splintering telephone pole. Det.
     Cantrell observed Defendant outside this vehicle. [Woldezghi]
     walked around the vehicle and sat on its trunk. [Woldezghi] was
     the sole occupant of the vehicle. There were no adverse weather
     conditions on the evening of this accident.

     Ofc. Hunt observed that [Woldezghi's] speech was slow.
     [Woldezghi] seemed to have trouble with his balance, and his fine
     motor skills seemed weak.           For example, [Woldezghi] had
     difficulty retrieving his driver's license and registration from his
     wallet.

     At the time of the accident, [Woldezghi] had been driving
     northbound on Plymouth Road. [Woldezghi] told Det. Cantrell
     that something came in the road, and he wanted to avoid it.
     [Woldezghi] did not know if it was something in the road, an
     animal, or a person. Neither Det. Cantrell nor Ofc. Hunt observed
     any skid marks. Nor did either of them see any debris on the
     road.

     Det. Cantrell conducted field sobriety tests on [Woldezghi]. Det.
     Cantrell is trained in standardized field sobriety tests as well as
     Advanced Roadside Impaired Driving Enforcement (ARIDE).
     ARIDE focuses on drug-impaired driving. During his career, Det.
     Cantrell has made about 20 DUI arrests (less than half of which
     have been drug-related). Ofc. Hunt does not have formal training
     in the detection of impaired drivers; but he has experience in
     making DUI arrests. Ofc. Hunt estimated that during his 17-year
     career he had made one to two DUI arrests per year.

     During the walk-and-turn test, Det. Cantrell noticed indicators
     that [Woldezghi] was intoxicated beyond the capability of safely
     operating a vehicle such as: (1) failure to keep his balance; (2)
     taking the improper number of steps; and (3) inability to place his
     feet heel to toe. During the one-legged test in which the driver is
     asked to lift one leg six (6) inches off the ground with their hands
     to the side while counting aloud, [Woldezghi] was unable to lift his
     foot and maintain his balance.          Det. Cantrell testified that
     [Woldezghi's] performance of this test was one of the worst he
     has seen in his career. Based on the foregoing, Det. Cantrell
     concluded that [Woldezghi] had operated his vehicle under the
     influence of a controlled substance that rendered him incapable of
     safely operating the vehicle, and he was taken into custody for
     suspicion of DUI. A search incident to arrest revealed a metallic,
     cylindrical grinder (which is often used for marijuana) in


                                    -2-
J-S33014-22


      [Woldezghi's] pocket. On the ground, within approximately four
      (4) feet of the driver-side door, the officers recovered a glass jar
      containing a green botanical substance that looked and smelled
      like marijuana.

      [Woldezghi] refused to provide a blood sample.

Trial Court Opinion, 5/25/22, at 1-3 (citations omitted). The Commonwealth

charged Woldezghi with a single count of DUI.

      Following a bench trial on November 12, 2021, the court found

Woldezghi guilty.    The court sentenced him to 72 hours to 6 months’

incarceration.   Woldezghi filed a post-sentence motion, which the court

denied.

      Woldezghi filed this timely appeal.      Woldezghi and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

      Woldezghi raises a single issue for our review:

      Whether the evidence presented at trial [was] sufficient to sustain
      [Woldezghi’s] guilty verdict for violating 75 Pa.C.S.[A.] §
      3802(d)(2) where there was no evidence presented that he was
      under the influence of a controlled substance at the time he was
      in operation of his vehicle?

Woldezghi’s Brief at 4.

      Woldezghi challenges the sufficiency of the evidence to convict him of

DUI. Specifically, he contends that the Commonwealth failed to prove that he

was under the influence of a controlled substance at the time of the accident.

He further argues that even if the Commonwealth did, it did not establish that

it impaired his ability to drive safely. Instead, he claims that any appearance

of him being under the influence was the result of a head injury he sustained


                                     -3-
J-S33014-22



in the accident.   As such, Woldezghi maintains that his conviction should be

reversed. Woldezghi’s Brief at 18-19.

       In reviewing a sufficiency of the evidence claim, this Court:

       must determine whether the evidence admitted at trial, as well as
       all reasonable inferences drawn therefrom, when viewed in the
       light most favorable to the verdict winner, are sufficient to support
       all elements of the offense. Additionally, we may not reweigh the
       evidence or substitute our own judgment for that of the fact
       finder. The evidence may be entirely circumstantial as long as it
       links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). However, “the inferences must flow from facts and circumstances

proven in the record and must be of such volume and quality as to overcome

the presumption of innocence and satisfy the jury of an accused's guilt beyond

a reasonable doubt.” Commonwealth v. Scott, 597 A.2d 1220, 1221 (Pa.

Super. 1991). “The trier of fact cannot base a conviction on conjecture and

speculation and a verdict which is premised on suspicion will fail even under

the limited scrutiny of appellate review.”       Id.    Any doubts regarding a

defendant's guilt may be resolved by the fact finder unless the evidence is so

weak and inconclusive that as a matter of law no probability of fact may be

drawn from the combined circumstances. The finder of fact, while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free     to    believe    all,    part     or    none     of     the    evidence.

Commonwealth v. Gilliam, 249 A.3d 257, 267, reargument denied (May 19,

2021), appeal denied, 267 A.3d 1213 (Pa. 2021).                Finally, “[b]ecause



                                         -4-
J-S33014-22



evidentiary sufficiency is a question of law, our standard of review is de novo

and our scope of review is plenary.” Commonwealth v. Diamond, 83 A.3d

119, 126 (Pa. 2013).

      Section 3802(d)(2) of the Vehicle Code provides:

      (d) An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle under any of the following
      circumstances:

                                      ***

         (2) The individual is under the influence of a drug or
         combination of drugs to a degree which impairs the
         individual's ability to safely drive, operate or be in actual
         physical control of the movement of the vehicle.

To convict a defendant of DUI under Section 3802(d)(2), the Commonwealth

must demonstrate “that [the defendant] was under the influence of a drug to

a degree that impairs his or her ability to safely drive or operate a

vehicle.” Commonwealth v. Williamson, 962 A.2d 1200, 1204 (Pa. Super.

2008) (citations and quotation marks omitted). Section 3802(d)(2) “does not

require proof of a specific amount of a drug in the driver's system. It requires

only proof that the driver was under the influence of a drug or combination of

drugs to a degree that the ability to drive is impaired.” Commonwealth v.

Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citations and quotation marks

omitted).   Our Supreme Court has recognized that the Commonwealth can

prove DUI through evidence of “the offender's actions and behavior,” including

“[in]ability to pass field sobriety tests[,] demeanor, including toward the



                                     -5-
J-S33014-22



investigating officer,” and refusal of chemical testing. Commonwealth v.

Segida, 985 A.2d 871, 879 (Pa. 2009); Commonwealth v. Myers, 164 A.3d

1162, 1171 (Pa. 2017). See also Commonwealth v. Griffin, 32 A.3d 1231,

1239 (Pa. 2011) (explaining that “subsection 3802(d)(2) does not limit,

constrain, or specify the type of evidence that the Commonwealth can proffer

to prove its case”).

      Here, the trial court concluded that the Commonwealth's evidence was

sufficient to prove DUI. It explained:

      In the instant case, . . . the totality of the evidence presented by
      the Commonwealth demonstrates that [Woldezghi] violated
      Section 3802(d)(2) of the Vehicle Code. That evidence consisted
      of the following: (1) the absence of any skid marks or debris in
      the road that would indicate that [Woldezghi's] crash was due to
      something in the roadway as [Woldezghi] claimed; (2)
      [Woldezghi's] slow speech; (3) [Woldezghi's] difficulty with fine
      motor skills (such as during his retrieval of his license and
      registration); (4) [Woldezghi's] failure to complete the walk-and-
      turn and one-legged balance field sobriety tests; (5) [Woldezghi's]
      refusal to provide a blood sample; (6) the experience and training
      of Det. Cantrell and Ofc. Hunt in making DUI arrests; and (7) Det.
      Cantrell's opinion that at the time of the accident, [Woldezghi] had
      operated his vehicle under the influence of a controlled substance
      that rendered him incapable of safely operating the vehicle.



Trial Court Opinion, 5/25/22, at 6-7.

      Based upon our review of the record and viewing the evidence in the

light most favorable to the Commonwealth, we agree with the trial court’s

conclusion that the evidence was sufficient to establish that Woldezghi was

under the influence of a controlled substance which impaired his ability to

safely drive his vehicle.   The factors cited by the trial court support this

                                     -6-
J-S33014-22



conclusion. Notably, Detective Cantrell, who determined that Woldezghi was

under the influence of a controlled substance, was trained in ARIDE. The lack

of an explanation for the accident without physical evidence to substantiate

Woldezghi’s claim was significant as well. Additionally, in explaining why he

refused to provide a blood sample, Woldezghi stated that he had used

marijuana.    Although the exact time when Woldezghi used marijuana in

relation to the accident was not definitive, this, coupled with the officers’

recovery of marijuana and paraphernalia at the scene, further supports the

conclusion that Woldezghi was under the influence of a controlled substance.

Although there was no direct evidence of Woldezghi taking any drug, the

circumstantial   evidence   was   sufficient   to   convict   Woldezghi   of   DUI.

Woldezghi’s sufficiency challenge merits no relief.

      Judgment of sentence affirmed.

      Judge King concurs in the result.

      Judge Sullivan concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2022




                                      -7-
J-S33014-22




              -8-